id office uilc cca_2011093012013337 ---------- number release date from ------------------- sent friday date pm to --------------------- cc ------------------------------------------------------------ subject re tefra question sec_6222 requires a partner to file consistently with a tefra partnership return if he fails to do so and does not file a notice of inconsistent treatment we may make a computational adjustment of the inconsistently reported_item without issuing an fpaa if a partnership is required to file a form with its partnership return disclosing hot_assets subject_to ordinary gain treatment upon the sale of a partnership_interest but fails to do so it is unclear whether we could deem the partnership to have no hot_assets for purposes of a sec_6222 computational adjustment this issue may be moot however to the extent we issue a notice_of_deficiency recalculating gain on the sale of the partnership_interest under 94_tc_853 the parties will be bound by how the partnership books_and_records characterize the assets if they are not characterized on the partnership return if the partnership books_and_records make no characterization of the assets either way then the only way to conclusively establish the character is to open a tefra partnership proceeding and issue an fpaa to make that determination
